Citation Nr: 1117765	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  00-12 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

3.  Entitlement to service connection for a neck disability, to include a cervical spine disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1972 to November 1972, with additional periods of reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, found no new and material evidence to reopen claims of entitlement to service connection for cervical spine disability and for low back disability.

The Veteran testified at a Board hearing at the RO in November 2001, and more recently testified again at an October 2010 Board videoconference hearing.  The transcripts of both hearings are of record.

This case was previously before the Board on multiple occasions.  The case was before the Board in August 2008, after having been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Board remanded the case to the RO to ensure compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with the Court's decision; the Board also directed that clarification be obtained from the Veteran with regard to his desire for a new Board hearing in light of confusion created from an erroneous letter sent to the Veteran concerning his prior hearing.  Clarification regarding the Veteran's desire to have a new Board hearing was received at the Board in March 2010.

This case was most recently before the Board in April 2010, when the Board remanded the matter to provide the Veteran with the opportunity to testify at a new videoconference hearing, in accordance with the Veteran's wishes.  The Board finds that there has been substantial compliance with the directives of the Board's remands, to the extent pertinent to the issues finally decided below.

The Board observes that the Veteran's correspondence has raised claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and for an irregular heartbeat.  Documents in the claims file reflect that the RO has begun processing and development associated with the PTSD claim, but it is not clear whether the RO has begun processing the Veteran's September 2010 claim of entitlement to service connection for an irregular heartbeat.  These matters are hereby referred to the RO for appropriate action.

The Board also notes that the Veteran's contentions pertaining to his claim of entitlement to service connection for a neck disability have included contentions of cervical spine disability as well as additional disability manifested by symptoms such as difficulty swallowing and vague complaints of damage to neck blood vessels and/or airway due to an in-service injury.  The Board finds below that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a cervical spine disability; in light of reopening that claim for consideration on the merits, the Board believes that it is most reasonable to expand the issue to more completely contemplate the Veteran's contentions at this time: entitlement to service connection for a neck disability, to include a cervical spine disability.  Thus, the issue has been recharacterized as indicated above.

The issues of entitlement to service connection for a neck disability, to include a cervical spine disability, and entitlement to service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1991 decision, the Board denied service connection for a spinal disorder, to include a disorder of the neck.

2.  The September 1991 Board decision is the last final decision prior to the Veteran's November 1999 correspondence that has been deemed by VA to have requested to reopen his claims of entitlement to service connection for a cervical spine disability and for a low back disability.

3.  Evidence received since the September 1991 Board decision regarding the Veteran's claims of entitlement to service connection for a cervical spine disability and for a low back disability is new, bears substantially and directly on the matter at hand, and is so significant that it must be considered with all evidence of record in order to fairly adjudicate the claims.


CONCLUSIONS OF LAW

1.  The September 1991 Board decision that denied service connection for a spinal disorder, to include a disorder of the neck, is final.  38 U.S.C.A. § 7104 (West 2002) 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence having been received, the claims of entitlement to service connection for a cervical spine disability and for a low back disability are reopened.  38 U.S.C.A. § 5108 (West 1999); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a September 1991 decision, the Board denied the appellant's claim of entitlement to service connection for a spinal disorder to include a disorder of the neck.  The September 1991 decision denied the claims on the bases that a neck disorder was not shown during service or for many years thereafter, and that there was no increase in the severity of a preexisting low back disorder during service.  After reviewing the September 1991 Board decision, the Board finds that the decision effectively denied entitlement to service connection for both cervical spine disability and low back disability.  The September 1991 Board decision is final.  38 U.S.C.A. § 7104.  Generally, once a Board decision becomes final under 38 U.S.C.A. § 7104, the claim cannot be reopened or adjudicated by VA absent the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b).

The subsequent procedural history concerning the Veteran's cervical spine and low back disability claims has been the subject of some confusion and somewhat conflicting characterizations in prior VA adjudicative documents.  The Board has reviewed the entirety of the claims file, and notes that the Board's vacated May 2002 decision in this case found (on bases unrelated to the reasons the Court vacated that decision) that an April 2000 submission by the Veteran should be deemed to constitute a notice of disagreement with a September 1999 RO denial of service connection concerning both the denial of service connection for cervical spine disability and for low back disability.  This characterization of the procedural history is most favorable to the Veteran, as an alternative characterization of the procedural history would result in the September 1999 RO rating decision having been unappealed at least with regard to the low back disability issue.  The September 1999 RO rating decision would have become final with regard to at least the low back disability issue, and the low back disability issue on appeal would have arisen from a later petition to reopen and an August 2001 RO rating decision.  At this time, the Board finds that the most reasonable approach to providing clear consideration of the procedural history in this case consistent with those among VA's representations that have been most favorable to the Veteran is to preserve the finding from the vacated May 2002 Board decision; thus, the September 1999 RO rating decision was appealed as to both the cervical spine and low back issues, and the September 1999 RO rating decision did not become final for either issue because those denials are currently on appeal before the Board.

Therefore, the most recent prior final denial of the cervical spine and low back disability is the September 1991 Board decision.

After previous RO-level adjudications associated with this appeal had found that no new and material evidence had been submitted, the relatively recent November 2009 supplemental statement of the case reflects that the RO/AMC found that new and material evidence was submitted and that these issues were readjudicated and denied on the merits.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claims.  Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The September 1991 Board decision is the last final disallowance of this claim.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  However, the revised version of 38 C.F.R. § 3.156(a) is applicable only to claims filed on or after August 29, 2001.  As the claimant in this action filed his petition to reopen prior to that date, in 1999, the amended version of 38 C.F.R. § 3.156(a) is not for application in this instance.  (The Board observes that even if the low back disability claim on appeal were alternatively deemed to have arisen from appeal of the August 2001 RO rating decision, the date of the associated petition to reopen would be in July 2001 and would still warrant application of the older version of 38 C.F.R. § 3.156(a) from prior to August 29, 2001.)

Under the applicable former definition, new and material evidence means 1) evidence not previously submitted; 2) which bears directly and substantially upon the specific matter under consideration; 3) which is neither cumulative nor redundant; and 4) which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  For the limited purpose of determining whether to reopen a claim, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The November 2009 supplemental statement of the case does not clearly identify what items of evidence were deemed new and material evidence in the RO/AMC's reopening of the claim, and the July 2009 deferred rating decision document concerning the reopening suggests that the RO/AMC reopened the issues on the basis that a broad review of the sum of the evidence submitted since the prior final denial directed attention to questions and contentions that the RO/AMC felt were not clearly resolved in the prior final denial of these issues.  In particular, the July 2009 deferred rating decision document suggests that the RO/AMC determined that questions concerning the application of the presumption of soundness under 38 U.S.C.A. § 1111 were raised by the broad set of the Veteran's newly submitted evidence in a manner that were not clearly resolved by the prior final September 1991 Board decision.

The Board observes that certain language in the September 1991 Board decision cites to the fact that the lack of any evidence of spine problems from 1973 to 1986 supports a finding that there was no chronic aggravation of a spinal disability during military service.  Significantly, since the time of the September 1991 Board decision, the Veteran has submitted new items of evidence including VA medical records dated in 1976 and 1977 which show complaints of low back pain.  In the Board's view, these documents constitute new and material evidence in light of the language of the prior final denial on this issue.

The Board also notes that a written third-party lay statement, dated in October 2010 and submitted at the Veteran's Board hearing of the same month, states that the author recalled the Veteran complaining of in-service back and neck problems when she saw him after service around 1975.  The Board notes that, appropriately presuming the credibility of this new testimony for the limited purposes of this analysis, this indication that the Veteran voiced complaints in about 1975 reasonably arguably adds support to his contentions concerning back and neck disability due to service.  Therefore, this lay testimony may also be considered new and material evidence for the purposes of reopening the claim.

The Board finds that the evidence discussed above is new, as it was not of record at the time of the September 1991 Board decision, it bears directly and substantially upon the specific matters under consideration, and it is neither cumulative nor redundant.  Under the circumstances, the Board finds that it would be unfair to decide the merits of the claims without considering this evidence.

Thus, as the new evidence and testimony constitutes new and material evidence sufficient to reopen these claims, the claims must be reopened.

In sum, the Board finds that evidence received since the September 1991 Board decision is new and material.  Specifically, the VA medical records showing pertinent complaints from 1976-77 plus the October 2010 third-party witness lay statement indicating the Veteran complained of pertinent in-service symptoms around 1975 together present new and material evidence.  The evidence is relevant to reconsideration of a key basis of the prior final denial; the prior final denial found that the absence of evidence of spine problems from 1973 to 1986 supported the denial of service connection.  This evidence was not previously submitted to agency decision makers and bears directly and substantially upon the specific matter under consideration, i.e., the question of whether there is a link between the claimed disabilities and the Veteran's military service.  Accordingly, such submissions are new and material within the meaning of the applicable VA regulations.  38 C.F.R. § 3.156(a) (2001).  Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

With regard to the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for cervical spine disability and for low back disability, there is no need to undertake review of compliance with VCAA and implementing regulations at this time.  This Board decision grants the appellant's appeal to the extent that it finds new and material evidence sufficient to reopen the underlying claims; it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the appellant will be addressed and remedied while the underlying issues are on remand to the RO/AMC.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine disability.  To this extent, the appeal is granted, subject to the following remand section of this decision.

New and material evidence has been received to reopen the claim of entitlement to service connection for low back disability.  To this extent, the appeal is granted, subject to the following remand section of this decision.



REMAND

Now that the Board has determined that new and material evidence has been received to reopen adjudication of these service connection issues on the merits, the Board must ensure that the record has been adequately developed for appropriate appellate review.  Significantly, the claims file now contains indications that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due to the back and neck disabilities for which he currently seeks service connection.  The July 2009 VA examination report shows that the Veteran reported that "[h]e was placed on SSI when he moved to Aiken for neck, back, and also for PTSD."  The Veteran indicated that this took place "around 1989."  Additionally, a March 2009 VA psychiatric examination report describes that the Veteran is "receiving Social Security Disability Pension for back problems and PTSD."  The claims file contains other suggestions that the SSA may possess records pertinent to the Veteran's claim, including various stray pages from what appears to be the Veteran's application for SSA disability benefits for neck and back disabilities.

However, neither a decision regarding the SSA claim/award, nor any of the medical records used in the SSA decision, are associated with the claims file.

The Board finds that the SSA records would be relevant to the current appeal because at least part of the Veteran's SSA claim and award was based upon back/neck/spinal disability.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the AMC/RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 Vet. App. 163, 169 (1998).

Additionally, the Board finds that the July 2009 VA examination report in this case is inadequate to resolve the essential medical questions that it addresses concerning the issue of entitlement to service connection for a low back disability.  The Board notes that the July 2009 VA examination report offers a negative etiology opinion concerning any nexus between current back disability and military service.  Although the examiner discusses a rationale citing some pertinent medical history, the report reflects that the examiner overlooked and was not aware of a key documented November 1972 back injury that the Veteran experienced during service.  The only service treatment record cited as pertinent in the examiner's discussed rationale is a June 1973 report of medical examination showing that the Veteran complained of low back pain at that time, apparently during reserve service.

The RO's July 2009 request for a VA examination report asked the examiner to "identify the specific evidence you reviewed and considered in forming your opinion," and the July 2009 VA examination report includes a thorough indexing of the pertinent records that the examiner encountered during his review of the claims file.  Although this list shows a great number of records were reviewed by the examiner, including multiple service treatment records, it is significant that the inventory overlooked the November 1972 back injury.  The Board's review of the service treatment records reveals a November 1972 report showing that during the Veteran's period of active duty service, near its conclusion, he complained of low back pain "due to lifting" in the motor pool.  The Board finds that this documentation of a lifting injury to the Veteran's back, requiring treatment near the conclusion of the Veteran's period of active duty service, and preceding the June 1973 documentation of "chronic" back pain, is facially significant to the Veteran's claim and must be considered and addressed by the VA examiner.  As it appears that the July 2009 VA examination report analyzed the etiology of the current back disability without addressing or considering this active duty service back injury, the Board believes that supplemental clarification is required so that the VA examination report can adequately address all of the most pertinent facts in the Veteran's documented history.

The Board also notes that additional handwritten VA medical records, apparently from the 1970s and showing potentially pertinent complaints and treatment for back problems, have been obtained and added to the claims file after the time of the July 2009 VA examination.  Under the circumstances, a new or supplemental VA examination report should be informed by the complete set of evidence now of record.

Furthermore, the Board observes that the RO's July 2009 request for the VA examination discussed questions concerning the possibility that the Veteran had a pre-existing back disability which may have been aggravated during his military service.  The Board observes that the basis of the prior final decision on this issue involved a finding that the Veteran had a back disability that pre-existed service, and the RO determined that questions pertinent to this possibility should be addressed by the VA examination report.  The RO specifically asked the VA examiner, in the event that the examiner found no nexus between a current back disability and military service, to opine as to whether it is at least as likely as not that a preexisting thoracolumbar spine disability was permanently aggravated as a result of military service.  Although the July 2009 VA examination report contains a negative nexus opinion concerning the low back disability issue, the VA examiner did not answer this question concerning any possible pre-existing thoracolumbar spinal disability with resulting aggravation during military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration (SSA) and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits, specifically those records regarding his back or neck disabilities.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  The Veteran's claims file should be forwarded to the VA examiner who authored the July 2009 VA examination report concerning the Veteran's claims of entitlement to service connection for disabilities of the cervical spine and low back, if available.  Otherwise, the Veteran should be scheduled for an appropriate new VA examination to determine the nature and etiology of the claimed disabilities of the neck and the low back.  (If the Veteran declines to report for a new examination, a medical opinion should nevertheless be obtained based upon the available information in the claims-file).

It is imperative that the claims file, to include all service treatment records and post-service treatment records, be reviewed in conjunction with the examination.  The appropriate examiner should then offer responses to the following (a clear answer to each individual question should be presented in the report):

a)  Is it at least as likely as not (a probability of at least 50 percent) that the claimed low back disability is causally related to the Veteran's active duty service or any injury during military service?  In answering this question, please be sure to specifically discuss and address all pertinent service and post-service medical evidence, specifically including the documentation of a November 1972 active duty back injury that appears to have been overlooked in the original July 2009 VA examination report.  The examiner should also review and consider the handwritten VA treatment reports from the 1970s that have been relatively recently added to the claims file, pertaining to apparent back complaints.

b)  If the response to question '(a)' above is negative, then the examiner should respond to the question presented by the RO's original July 2009 VA examination request: opine as to whether it is at least as likely as not (a probability of at least 50 percent) that a preexisting disability of the thoracolumbar spine was permanently aggravated by or as a result of military service.

c)  Is it at least as likely as not (a probability of at least 50 percent) that any diagnosed neck disability or cervical spine disability is causally related to the Veteran's active duty service or any injury during military service?  In answering this question, please be sure to specifically discuss and address all pertinent service and post-service medical evidence.

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings and opinions have been reported.

4.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


			
              APRIL MADDOX                                          ALAN S. PEEVY
	       Acting Veterans Law Judge                                 Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                MICHELLE L. KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


